Citation Nr: 1429751	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-42 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for pes planus.

2. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

3. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This matter was previously remanded by the Board for further development in April 2012.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The issues of entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, and hypertension, to include as secondary to diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's bilateral pes planus pre-existed service and was not permanently aggravated beyond natural progression during his military service.


CONCLUSION OF LAW

The Veteran's preexisting bilateral pes planus was neither incurred in nor aggravated beyond the course of its natural progression by active duty service.  38 U.S.C.A. § 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to the Veteran's claim, a letter dated December 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  It also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, evidence such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, and has reviewed the evidence in the Virtual VA electronic records system, in addition to his claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The record indicates that the Veteran was also afforded a VA examination in July 2012 the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  This examination involved review of the claims file and thorough examination of the Veteran.  As such, the Board finds this examination is adequate.  

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite information necessary to make a decision on the Veteran's claim.

The Board also finds there has been substantial compliance with its April 2012 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A pre-existing disease will generally be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends his pre-existing pes planus was aggravated during his military service.

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The presumption of soundness, however, attaches only where there has been an induction medical examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227   (1991).  In contrast, here, the Veteran's pes planus was noted on his October 1965 enlistment examination.  Accordingly, the Board finds the presumption of soundness does not attach with respect to pes planus.  Nonetheless, the Veteran contends that his pes planus became more severe due to his service.

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation with regard to his bilateral pes planus disability.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2013); Jensen, 19 F.3d at 1417. 

Regarding the question of aggravation, the Board notes that on entrance examination, the Veteran's pes planus was noted to be asymptomatic.  The Veteran's service treatment records are silent of any complaints or treatment for pes planus.  The July 1967 separation examination also does not indicate any abnormality of the feet.  At that time, the Veteran denied having or having had foot trouble, although a broken toe within the last five years was noted.

Pursuant to the April 2012 Board remand, the Veteran was afforded a VA examination in July 2012 where a diagnosis of pes planus was confirmed.  Upon examination, a review of the evidence of record, and the Veteran's lay statements, the examiner opined, "it is my professional medical opinion that it is not at least as likely as not that the [V]eteran's pes planus was permanently aggravated by service beyond its natural progression."  The examiner explained:

I could not find any documentation of a severe injury to his feet during service or any unusual physical activity required of the [V]eteran outside the normal physical activity required of any soldier.  Although strenuous physical activity such as running or marching can temporarily aggravate any medical condition, it most likely did not permanently aggravate his pes planus beyond its natural progression.  The natural progression of pes planus often includes worsening over time.

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Board acknowledges the Veteran's contention that he believes his pes planus was aggravated beyond its natural progression.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  His assertions that he experiences symptoms are also credible.   Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2013), as to the specific issue in this case, given the complexity of the particular question of inservice aggravation beyond the natural progression of the disorder and the fact that a medical opinion may not be rendered based on personal observation of a layperson, the Board finds that the Veteran is not competent to opine on aggravation of his pes planus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

Based on the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's pes planus was aggravated during his military service as it did not increase in severity or worsen beyond the natural progression of the disorder.  Service connection on an aggravation basis must be denied.  See Jensen. 

Accordingly, the preponderance of the evidence of record is against a grant of service connection for pes planus and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for pes planus is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).

The Board acknowledges that the Veteran's military service included service in Vietnam as a combat engineer.  Accordingly, the evidence shows that the Veteran had service in the Republic of Vietnam during the Vietnam era and exposure to an herbicide agent is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran was afforded a VA examination in June 2008 where a diagnosis of diabetes mellitus, type II, was confirmed.  The examiner noted the Veteran was on a diabetic diet with no other complications.  Upon examination and a review of the evidence of record, the examiner opined it is at least as likely as not that the diabetes is due to two episodes of pancreatitis in the 1990s as pancreatitis is "a well known cause of diabetes."

The Board finds clarification to the examiner's rationale is necessary.  While the examiner concludes that it is well-known that pancreatitis can lead to diabetes, the Board notes that herbicide exposure is also a known cause of diabetes.  The examiner did not address in the rationale the impact of herbicide exposure on the Veteran's diabetes mellitus, type II.

Therefore, an addendum clarifying the opinion contained in the June 2008 VA examination report is needed prior to further appellate review on whether the Veteran's diabetes condition is related to his military service.

Furthermore, the Veteran argues that his hypertension is due to service or secondary to his diabetes mellitus, type II.  The Board finds that the opinions of record addressed direct and secondary service connection, but did not address aggravation on a secondary basis.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Therefore, as the issue of entitlement to service connection for diabetes mellitus, type II, is remanded, if it is found that the diabetes is at least as likely as not due to inservice herbicide exposure, an opinion on whether hypertension was aggravated by diabetes should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the same VA examiner who conducted the June 2008 examination of the Veteran's diabetes mellitus, type II. 
   
The VA examiner is asked to clarify the impact of the Veteran's herbicide exposure during service on the cause of his diabetes mellitus, type II.  The VA examiner should set forth reasoning, including facts in this case and known medical knowledge, underlying the opinion.  She should explain the reasoning behind her conclusion that "[i]t is at least as likely as not that the diabetes is due to the pancreatitis, and not at least as likely as not to Agent Orange, since pancreatitis it a well known cause of diabetes," given that Agent Orange exposure is also a known cause of type II diabetes.

If the June 2008 VA examiner is unavailable, or another examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA examination, by an appropriate examiner, to obtain an opinion responsive to the question and comments noted above.

The new VA examiner should clearly opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) the Veteran's diagnosis of diabetes mellitus, type II, had its onset during the Veteran's active service, or, has been chronic and continuous since the Veteran's active service, or, is due to or the result of the Veteran's exposure to herbicide, or other incident of service.  

The examiner is asked to specifically address the Veteran's lay statements and the findings and conclusions of the June  2008 VA examiner. 

The claims file must be made available to and reviewed by the examiner in conjunction with the examination and this should be acknowledged in the report. 

All testing deemed necessary by the examiner should be performed and the results reported in detail. Furthermore, a complete rationale, including a discussion of the Veteran's documented medical history and lay assertions, should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report.

2. If it is determined that the Veteran's diabetes mellitus, type II, is at least as likely as not due to herbicide exposure during service, the June 2008 examiner, if available, should be asked to clarify whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension:

a. had its onset during active service or is related to any in-service disease, event, or injury; or 

b. is secondary to, or aggravated by, any service-connected disability, namely diabetes mellitus, type II.  The discussion of secondary aggravation should include consideration of the baseline level of severity of hypertension before the onset of aggravation, as established by medical evidence or by the earliest medical evidence created at any time between the onset of aggravation and medical evidence establishing the current level of severity of hypertension.

If the June 2008 VA examiner is not available, or another examination of the Veteran is deemed warranted, the RO should arrange for the Veteran to undergo VA examination, to obtain an opinion responsive to the questions and comments noted above.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be made available to the examiner designated to examine the Veteran and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Additionally, the examiner should consider and comment on the Veteran's in-service treatment records, VA treatment records (including the June 2008 VA Compensation and Pension examination report), and private treatment records. Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Review the (examination) report(s) to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims are not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


